UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1815


MARILYN BEY ANKH UNU-EL,

                Plaintiff – Appellant,

          v.

LQ MANAGEMENT, LLC; DARRYL PAGE, General Manager, La Quinta
Inn & Suites; TEMPLE H. WEISS, Executive Vice President &
Chief Financial Officer; MARK M. CHLOUPEK, Executive Vice
President & General Counsel; MIKKI HUGHES, VP Employee
Relations & Management,

                Defendants – Appellees,

          and

HEIDI C. HARTMANN, Attorney,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:12-cv-00162-RAJ-DEM)


Submitted:   October 29, 2013              Decided:   November 7, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marilyn Bey Ankh Unu-El, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Marilyn Bey Ankh Unu-El appeals the district court’s

order    dismissing     this    action    for     failure      to   properly   effect

service of process.            We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          Unu-El     v.    LQ     Mgmt.,    LLC,    No.

4:12-cv-00162-RAJ-DEM (E.D. Va. May 24, 2013).                      We dispense with

oral    argument   because       the    facts     and    legal      contentions    are

adequately     presented    in    the    materials       before     this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3